Appeal from an order of the Supreme Court, Livingston County (Ronald A. Cicoria, A.J.), entered May 18, 2004. The order granted the motion of defendant County of Livingston for summary judgment dismissing the second amended complaint against it.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Cannarozzo v County of Livingston (13 AD3d 1180 [2004]). Present—Green, J.P., Pine, Hurlbutt, Martoche and Smith, JJ.